IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL A. BAILEY, 1                        §
                                            §       No. 381, 2015
       Petitioner Below,                    §
       Appellant,                           §       Court Below—Family Court of
                                            §       the State of Delaware in and for
       v.                                   §       New Castle County
                                            §
JACKIE JACKSON,                             §       File No. CN08-05031
                                            §       Pet. Nos. 13-38057, 14-05488,
       Respondent Below,                    §       and 14-16798
       Appellee.                            §

                             Submitted: August 7, 2015
                             Decided:   August 18, 2015

                                      ORDER

       This 18th day of August 2015, it appears to the Court that:

       (1)    On July 20, 2015, the appellant, Michael A. Bailey, filed an

appeal from a Family Court order dated May 18, 2015.2 On July 21, 2015,

the Clerk issued a notice directing Bailey to show cause why the appeal

should not be dismissed as untimely filed. 3




1
  By Order dated July 21, 2015, the Court sua sponte assigned pseudonyms to the parties.
Del. Supr. Ct. R. 7(d).
2
  It appears that Bailey is seeking a modification of custody and visitation in the Family
Court. The May 18 order (i) denied Bailey’s untimely motion for reargument of a prior
order dated March 31, 2015, (ii) declined to docket Bailey’s petition for a rule to show
cause regarding a prior order dated February 11, 2015, and (iii) granted a request for a
protective order filed by the respondent, Jackie Jackson.
3
  See Del. Supr. Ct. 29((b) (governing involuntary dismissal upon notice of the Court).
       (2)     Bailey’s response to the notice to show cause was due to be

filed on or before August 6, 2015.4 Bailey did not respond to the notice to

show cause by the August 6 deadline. 5 Under these circumstances, Bailey is

deemed to have consented to the dismissal of the appeal.6

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice




4
  See id. (providing that the appellant must respond within ten days of receipt of the
notice to show cause). In this case, the certified mail receipt reflects that the notice was
received on July 27, 2015.
5
  We acknowledge Bailey’s untimely response filed on August 11, 2015. The Court
notes that even if it were to consider the untimely filing, it would not change the outcome
of this untimely appeal.
6
  See Del. Supr. Ct. R. 29(b) (“If a response is not filed within the time allowed, the
dismissal shall be deemed to be consented to pursuant to Rule 3(b)(2).”); Del. Supr. R.
3(b)(2) (providing in pertinent part that “[a] party is deemed to have consented to the
termination of the case when the party fails to respond timely to . . . this Court’s notice to
show cause”).
                                              2